DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 1/31/2020.
Claim(s) 1-20 is/are pending in this Office Action.
	Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted on 2/3/2020 is/are being considered by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghorbanian-Matloob et al. (US 2021/0048814 A1), hereafter referred to as Ghorbanian-Matloob.
Regarding claim 1, Ghorbanian-Matloob teaches an apparatus for traversing a vehicle transportation network (“a centrally-controlled on-demand transportation service may interface with a variety of different autonomous vehicles that have different capabilities and are associated with different vendors”, para. 0021) by an autonomous vehicle (AV) (“vehicle 105 can be an autonomous vehicle”, para. 0064, Fig. 1), comprising: 
a human-autonomy teaming manager (“autonomy computing system 130”, Fig. 1, “autonomy computing systems 440”, Fig. 4) comprising a first processor (“vehicle computing system 100 can include one or more processors”, para. 0066, “Various means can be configured to perform the methods and processes described herein…These means can include processor(s)”, para. 0132) configured to: 
initiate a dialogue (“requests 442 for remote assistance”, para. 0093, Fig. 4) associated with a predefined dynamic task sequence (“one or more remote assistance actions”, para. 0093, see also “the remote assistance system can select, at 706, based at least in part on the vehicle data, a subset of remote assistance actions from a predetermined set of remote assistance actions”, para. 0121) that is responsive to a condition (“object classification, obstacle navigation, emergency aid request, route planning assistance request, and vehicle malfunction request”, para. 0099) experienced by the AV while traversing from a starting location to an ending location (“A user can provide…a request for a vehicle service to an operations computing system associated with the service entity. The request can indicate…one or more locations (e.g., an origin, destination, etc.)”, para. 0028) within the vehicle transportation network, wherein the predefined dynamic task sequence is one of a plurality of predefined dynamic task sequences that delegates tasks to multiple agents (“remote operators”, para. 0093, see also “one or more operators”, para. 0020) to resolve the condition (“The toolbox generation system 412 can be configured to process requests 442 for remote assistance…The action evaluation system 410 can use tracking data 446 to generate data associated with requests for remote assistance and the remote assistance actions selected by remote operators to resolve those requests for remote assistance…The action evaluation system 410 can generate task management data 452 for each request for remote assistance. The task management data 452 can include data describing the one or more remote assistance actions selected by an operator in response to the request to remote assistance”, para. 0093, “A request type can identify the category of assistance that is being requested in the request for remote assistance. Example request types can include…object classification, obstacle navigation, emergency aid request, route planning assistance request, and vehicle malfunction request…a respective request type can be associated with a plurality of remote assistance actions. The action selection system 424 can select a plurality of remote assistance actions based on the identified request type”, para. 0099, “The remote assistance UI allows the remote vehicle assistance system to engage one or more operators (e.g., human or computer) to at least partially facilitate responses to requests for remote assistance”, para. 0020); 
receive, from an interface (“remote assistance user interface 602”, Fig. 6A or “remote assistance user interface 632”, Fig. 6B) accessible to a human agent (“human”, para. 0020) of the multiple agents, an input (“user input”, para. 0123) responsive to the dialogue, wherein the input confirms the predefined dynamic task sequence as a selected predefined dynamic task sequence (“associated remote assistance action”, para. 0123) or selects an other predefined dynamic task sequence of the plurality of predefined dynamic task sequences as the selected predefined dynamic task sequence (“The remote assistance system can determine, at 710, one or more remote assistance actions from the subset of remote assistance actions based at least in part on a user input associated with the one or more user interface elements. For example, a remote operator can click on (or otherwise select) a particular user interface element to indicate that the associated remote assistance action should be performed”, para. 0123); and 
manage the selected predefined dynamic task sequence to resolve the condition (“The remote assistance system can transmit, at 712, one or more control signals associated with the one or more remote assistance actions”, para. 0124).

Regarding claim 2, Ghorbanian-Matloob further teaches: 
an autonomous mobility agent (“autonomous vehicle system 402”, Fig. 4, “remote computing system 190”, Fig. 1) of the multiple agents comprising a second processor (“Various means can be configured to perform the methods and processes described herein…These means can include processor(s)”, para. 0132) configured to, responsive to the human-autonomy teaming manager initiating the dialogue, generate a display (“user interface 600”, Fig. 6A-6B) including the interface, the interface including the dialogue (“the remote assistance system can display, at 708, one or more user interface elements indicative of the subset of remote assistance actions”, para. 0122).

Regarding claim 3, Ghorbanian-Matloob further teaches wherein the dialogue describes at least one uncertainty associated with the predefined dynamic task sequence (“As a particular example, an autonomous vehicle may issue a request 442 for assistance with classifying an object”, para. 0103, see also “second remote assistance toolbox 616”, Fig. 6A and “second remote assistance toolbox 646”, Fig. 6B).

Regarding claim 4, Ghorbanian-Matloob further teaches wherein: 
the human-autonomy teaming manager comprises a memory (“vehicle database 422”, Fig. 4) storing the plurality of predefined dynamic task sequences within a library, the interface enabling access to the library by the human agent (“action evaluation system 410 can generate task management data 452 for each request for remote assistance. The task management data 452 can include data describing the one or more remote assistance actions selected by an operator in response to the request to remote assistance…The task management data 452 can be stored in the vehicle database 422 as vehicle data”, para. 0093).

Regarding claim 5, Ghorbanian-Matloob further teaches wherein: 
an autonomous mobility agent (“autonomous vehicle system 402”, Fig. 4, “remote computing system 190”, Fig. 1) of the multiple agents comprising a second processor (“Various means can be configured to perform the methods and processes described herein…These means can include processor(s)”, para. 0132) configured to generate a representation (“data describing the outcome”, para. 0093) for the human agent of how the predefined dynamic task sequence is projected to resolve the condition (“action evaluation system 410 can generate task management data 452 for each request for remote assistance. The task management data 452 can include data describing the one or more remote assistance actions selected by an operator in response to the request to remote assistance. The task management data 452 can include data describing the outcome of the remote assistance actions, including a designation indicating whether the remote assistance action was successful”, para. 0093).

Regarding claim 6, Ghorbanian-Matloob further teaches wherein: 
the representation comprises projected positions (“one or more points (e.g., location coordinates) through which the autonomous vehicle should travel”, para. 0104) for the AV while the condition is being resolved overlaying an image (“sensor data from the sensor(s) onboard the vehicle (e.g., cameras…”, para. 0027, see also para. 0068) of a portion of the vehicle transportation network (“An operator may analyze the sensor data 450 provided by the autonomy computing system 440 and the information included in the remote assistance user interface (e.g., including the customized remote assistance toolboxes) in order to generate a selection action using an operator computing system (414). As a particular example, an autonomous vehicle may issue a request 442 for assistance with classifying an object. An operator may view one or more images of the unclassified object and review the one or more remote assistance actions presented in a remote assistance toolbox. The operator can provide an input to an operator computing system 414 indicating selection of one or more remote assistance actions displayed in a remote assistance toolbox (e.g., identifying the unclassified object)”, para. 0103, “The remote assistance system 426 can provide assistance data 456 to a computer computing system 414 associated with a remote assistance operator…The assistance data 456 can also include sensor data 450 received from an autonomous vehicle”, para. 0101, “The vehicle computing system can obtain sensor data from the sensor(s) onboard the vehicle (e.g., cameras, LIDAR, RADAR, etc.), attempt to comprehend the vehicle's surrounding environment by performing various processing techniques on the sensor data, and generate an appropriate motion plan through the vehicle's surrounding environment”, para. 0027).

Regarding claim 7, Ghorbanian-Matloob further teaches: 
an autonomous mobility agent (“autonomous vehicle system 402”, Fig. 4, “remote computing system 190”, Fig. 1) of the multiple agents comprising a second processor (“Various means can be configured to perform the methods and processes described herein…These means can include processor(s)”, para. 0132) configured to: 
receive a request (“requests 442 for remote assistance”, para. 0093, Fig. 4) for assistance from the AV; and 
responsive to the request, generate a window (“second remote assistance toolbox 616”, Fig. 6A and “first remote assistance toolbox 644”, “second remote assistance toolbox 646”, Fig. 6B) on a display (“user interface 600”, Fig. 6A-6B) for confirmation of the request by the human agent (“the second remote assistance toolbox 616 includes a question “Is this object a road sign?” and includes the option to select yes or no”, para. 0113, “The remote assistance interface 632 can include a second remote assistance toolbox 646…the first remote assistance toolbox 644 can include a prompt reading “Is the object stopped?” with selectable answers including “Stopped” and “Moving.” The second remote assistance toolbox 646 can include suggested remote assistance actions that are similar to or different from those presented in the first remote assistance toolbox 644…the second remote assistance toolbox 646 can include a prompt “Are the highlighted objects stationary?” and a series of potential responses associated with remote assistance actions such as “stationary, pass left,” “stationary, pass right,” and “moving.””, para. 0118), and transmit data associated with the condition to the human-autonomy teaming manager (see “710” and “712”, Fig. 7 and associated citations in the rejection to claim 10).

Regarding claim 8, Ghorbanian-Matloob further teaches wherein each of the plurality of predefined dynamic task sequences, when managed by the human-autonomy teaming manager, delegates a task to the human agent (“the remote assistance system can select, at 706, based at least in part on the vehicle data, a subset of remote assistance actions from a predetermined set of remote assistance actions…the remote assistance system can display image data received from the autonomous vehicle, wherein the image data is displayed in response to selecting the subset of remote assistance actions”, para. 0121, “A customized remote assistance UI can be provided to a remote operator, such as through a display or other output device…the remote assistance UI can include one or more remote assistance toolboxes that are customized in response to particular requests from autonomous vehicles for remote assistance. For example, the remote assistance system may select one or more remote assistance actions from a plurality of potential remote assistance actions based on vehicle data from a request for remote assistance and associated with a particular autonomous vehicle”, para. 0019).

Regarding claim 9, Ghorbanian-Matloob further teaches wherein the condition comprises one of a plurality of conditions including an emergency condition of the AV, a behavioral condition of an occupant of the AV, or a driving condition of the AV (“object classification, obstacle navigation, emergency aid request, route planning assistance request, and vehicle malfunction request”, para. 0099).

Regarding claim 10, Ghorbanian-Matloob teaches apparatus for traversing a vehicle transportation network (“a centrally-controlled on-demand transportation service may interface with a variety of different autonomous vehicles that have different capabilities and are associated with different vendors”, para. 0021) by an autonomous vehicle (AV) (“vehicle 105 can be an autonomous vehicle”, para. 0064, Fig. 1), comprising: 
an autonomous mobility agent (“autonomous vehicle system 402”, Fig. 4, “remote computing system 190”, Fig. 1) comprising a first processor (“Various means can be configured to perform the methods and processes described herein…These means can include processor(s)”, para. 0132)  configured to: 
receive a request (“requests 442 for remote assistance”, para. 0093, Fig. 4) for remote assistance support from the AV responsive to a condition (“object classification, obstacle navigation, emergency aid request, route planning assistance request, and vehicle malfunction request”, para. 0099) observed by the AV while traversing from a starting location to an ending location within the vehicle transportation network (“A user can provide…a request for a vehicle service to an operations computing system associated with the service entity. The request can indicate…one or more locations (e.g., an origin, destination, etc.)”, para. 0028) (“The toolbox generation system 412 can be configured to process requests 442 for remote assistance…The action evaluation system 410 can use tracking data 446 to generate data associated with requests for remote assistance and the remote assistance actions selected by remote operators to resolve those requests for remote assistance…The action evaluation system 410 can generate task management data 452 for each request for remote assistance. The task management data 452 can include data describing the one or more remote assistance actions selected by an operator in response to the request to remote assistance”, para. 0093, “A request type can identify the category of assistance that is being requested in the request for remote assistance. Example request types can include…object classification, obstacle navigation, emergency aid request, route planning assistance request, and vehicle malfunction request…a respective request type can be associated with a plurality of remote assistance actions. The action selection system 424 can select a plurality of remote assistance actions based on the identified request type”, para. 0099); and 
a human-autonomy teaming manager (“autonomy computing system 130”, Fig. 1, “autonomy computing systems 440”, Fig. 4) comprising a second processor (“vehicle computing system 100 can include one or more processors”, para. 0066, “Various means can be configured to perform the methods and processes described herein…These means can include processor(s)”, para. 0132)  configured to: 
initiate a dialogue (“The vehicle computing system 100 can communicate with the one or more remote computing systems 190 via one or more communications networks including a communications network. The communications network can exchange (send or receive) signals (e.g., electronic signals) or data (e.g., data from a computing device)”, para. 0063) associated with a predefined dynamic task sequence (“one or more remote assistance actions”, para. 0093, see also “the remote assistance system can select, at 706, based at least in part on the vehicle data, a subset of remote assistance actions from a predetermined set of remote assistance actions”, para. 0121) that is one of a plurality of predefined dynamic task sequences (“a predetermined set of remote assistance actions”, para. 0121) using multiple agents (“remote operators”, para. 0093, see also “one or more operators”, para. 0020) to resolve the condition, the multiple agents including a human agent (“human”, para. 0020) and the autonomous mobility agent (“The remote assistance UI allows the remote vehicle assistance system to engage one or more operators (e.g., human or computer) to at least partially facilitate responses to requests for remote assistance”, para. 0020, see also para. 0093 citation above); 
present the dialogue to the human agent at a user interface (“remote assistance user interface 602”, Fig. 6A or “remote assistance user interface 632”, Fig. 6B) of the human-autonomy teaming manager (“the remote assistance system can display, at 708, one or more user interface elements indicative of the subset of remote assistance actions”, para. 0122); 
receive, from the user interface, an input (“user input”, para. 0123) responsive to the dialogue, wherein the input confirms the predefined dynamic task sequence as a selected predefined dynamic task sequence (“associated remote assistance action”, para. 0123) or selects an other predefined dynamic task sequence of the plurality of predefined dynamic task sequences as the selected predefined dynamic task sequence (“The remote assistance system can determine, at 710, one or more remote assistance actions from the subset of remote assistance actions based at least in part on a user input associated with the one or more user interface elements. For example, a remote operator can click on (or otherwise select) a particular user interface element to indicate that the associated remote assistance action should be performed”, para. 0123); and 
manage the selected predefined dynamic task sequence by delegating tasks of the selected predefined dynamic task sequence to resolve the condition, wherein the first processor is configured to, responsive to the request, call the human-autonomy teaming manager to select the predefined dynamic task sequence (“The remote assistance system can transmit, at 712, one or more control signals associated with the one or more remote assistance actions…the remote assistance system can determine, based on at least one request parameter, that the autonomous vehicle is associated with a first fleet operator. In response to the determination, the remote assistance system can transmit the one or more control systems to the autonomous vehicle”, para. 0124, see also para. 0123 citation above).

Regarding claim 11, Ghorbanian-Matloob further teaches wherein: 
the human-autonomy teaming manager delegates a task (“classifying an object”, para. 0103), of the selected predefined dynamic task sequence to the human agent, the task comprising to label the condition for input to a machine-learning algorithm (“As a particular example, an autonomous vehicle may issue a request 442 for assistance with classifying an object”, para. 0103, “The remote assistance interface 602 can include a second remote assistance toolbox 616…the second remote assistance toolbox 616 can include interface elements associated with the “classify object remote assistance action. In this example, the second remote assistance toolbox 616 includes a question “Is this object a road sign?” and includes the option to select yes or no”, para. 0113, “if the request for remote assistance includes an indication that the autonomous vehicle has been unable to classify a particular object, the remote assistance toolbox may select remote assistance actions associated with classifying an object, including an option to gather additional data about the object (e.g., by moving the autonomous vehicle) and/or make a classification based on existing data (e.g., a human operator choosing an object classification from a list based on camera data)…the presented remote assistance actions can include one or more common object classifications (e.g., a vehicle, a person, a building, and so on)”, para. 0048).

Regarding claim 12, Ghorbanian-Matloob further teaches wherein: 
the human-autonomy teaming manager delegates a task (“transmit the one or more control signals to a server associated with the second fleet operator of the autonomous vehicle”, para. 0124) of the selected predefined dynamic task sequence to the autonomous mobility agent, the task comprising to instruct additional autonomous vehicles regarding their actions responsive to the condition (“the action selection system can determine, based on the vehicle data, a fleet operator associated with the autonomous vehicle. The action selection system can determine a subset of remote assistance actions based at least in part on the fleet operator…each fleet operator can determine which remote assistance actions are to be available for autonomous vehicles associated with that fleet operator”, para. 0126, “the remote assistance system can determine, based on at least one request parameter, that the autonomous vehicle is associated with a first fleet operator. In response to the determination, the remote assistance system can transmit the one or more control systems to the autonomous vehicle. In this example, the first fleet operator can be the service entity and the autonomous vehicle is a first-party vehicle…the remote assistance system can determine, based vehicle data, that the autonomous vehicle is associated with a second fleet operator. In response, the remote assistance system can transmit the one or more control signals to a server associated with the second fleet operator of the autonomous vehicle”, para. 0124).

Regarding claim 13, Ghorbanian-Matloob further teaches wherein: 
the human-autonomy teaming manager delegates a task (“commands to perform specific driving remote assistance actions”, para. 0050) of the selected predefined dynamic task sequence to the autonomous mobility agent, the task comprising to remotely control the AV (“FIG. 8 depicts a flowchart illustrating an example method for selecting one or more remote assistance actions according to example embodiments of the present disclosure”, para. 0125, “The action selection system can select, at 808, one or more remote assistance actions based on the remote assistance actions associated with the one or more previous requests for remote assistance or other information determined from the vehicle data”, para. 0128, “Other potential remote assistance actions can include commands to perform specific driving remote assistance actions without taking direct control of the autonomous vehicle such as stopping, slowing, switching lanes, passing an obstacle, reversing, accelerating, taking a specific path”, para. 0050).

Regarding claim 14, Ghorbanian-Matloob teaches a method for traversing a vehicle transportation network (“a centrally-controlled on-demand transportation service may interface with a variety of different autonomous vehicles that have different capabilities and are associated with different vendors”, para. 0021) by an autonomous vehicle (AV) (“vehicle 105 can be an autonomous vehicle”, para. 0064, Fig. 1), comprising: 
initiating, by a first processor (“vehicle computing system 100 can include one or more processors”, para. 0066, “Various means can be configured to perform the methods and processes described herein…These means can include processor(s)”, para. 0132) of a human-autonomy teaming manager (“autonomy computing system 130”, Fig. 1, “autonomy computing systems 440”, Fig. 4), a dialogue (“requests 442 for remote assistance”, para. 0093, Fig. 4) associated with a predefined dynamic task sequence (“one or more remote assistance actions”, para. 0093, see also “the remote assistance system can select, at 706, based at least in part on the vehicle data, a subset of remote assistance actions from a predetermined set of remote assistance actions”, para. 0121) that is responsive to a condition (“object classification, obstacle navigation, emergency aid request, route planning assistance request, and vehicle malfunction request”, para. 0099) experienced by the AV while traversing from a starting location to an ending location within the vehicle transportation network (“A user can provide…a request for a vehicle service to an operations computing system associated with the service entity. The request can indicate…one or more locations (e.g., an origin, destination, etc.)”, para. 0028), wherein the predefined dynamic task sequence is one of a plurality of predefined dynamic task sequences (“a predetermined set of remote assistance actions”, para. 0121) using multiple agents (“remote operators”, para. 0093, see also “one or more operators”, para. 0020, “the autonomous vehicle”, para. 0050, “Other potential remote assistance actions can include commands to perform specific driving remote assistance actions without taking direct control of the autonomous vehicle”, para. 0050, and a “remote computing system”, para. 0027, “the autonomous vehicle can communicate with a remote computing system that can be associated with the service entity, such as the service entity's operations computing system, and/or a remote assistance computing. The service entity's operations computing system can include a plurality of system clients that can help the service entity monitor, communicate with, manage, etc. autonomous vehicles”, para. 0027) to resolve the condition (“The toolbox generation system 412 can be configured to process requests 442 for remote assistance…The action evaluation system 410 can use tracking data 446 to generate data associated with requests for remote assistance and the remote assistance actions selected by remote operators to resolve those requests for remote assistance…The action evaluation system 410 can generate task management data 452 for each request for remote assistance. The task management data 452 can include data describing the one or more remote assistance actions selected by an operator in response to the request to remote assistance”, para. 0093, “A request type can identify the category of assistance that is being requested in the request for remote assistance. Example request types can include…object classification, obstacle navigation, emergency aid request, route planning assistance request, and vehicle malfunction request…a respective request type can be associated with a plurality of remote assistance actions. The action selection system 424 can select a plurality of remote assistance actions based on the identified request type”, para. 0099, “The remote assistance UI allows the remote vehicle assistance system to engage one or more operators (e.g., human or computer) to at least partially facilitate responses to requests for remote assistance”, para. 0020); 
receiving, from an interface (“remote assistance user interface 602”, Fig. 6A or “remote assistance user interface 632”, Fig. 6B) accessible to a human agent (“human”, para. 0020) of the multiple agents, an input (“user input”, para. 0123) responsive to the dialogue, wherein the input confirms the predefined dynamic task sequence as a selected predefined dynamic task sequence (“associated remote assistance action”, para. 0123) or selects an other predefined dynamic task sequence of the plurality of predefined dynamic task sequences as the selected predefined dynamic task sequence (“The remote assistance system can determine, at 710, one or more remote assistance actions from the subset of remote assistance actions based at least in part on a user input associated with the one or more user interface elements. For example, a remote operator can click on (or otherwise select) a particular user interface element to indicate that the associated remote assistance action should be performed”, para. 0123); and 
managing, by the first processor, the selected predefined dynamic task sequence to resolve the condition (“The remote assistance system can transmit, at 712, one or more control signals associated with the one or more remote assistance actions”, para. 0124).

Regarding claim 15, Ghorbanian-Matloob further teaches wherein managing the selected predefined dynamic task sequence to resolve the condition comprises: 
delegating at least one task (“suggested remote assistance actions”, para. 0113) of the selected predefined dynamic task sequence to the AV, the AV being one of the multiple agents (“The remote assistance interface 602 can include one or more remote assistance toolboxes. A first remote assistance toolbox 614 is displayed in the sidebar of the remote assistance interface 602”, para. 0112, “the first remote assistance toolbox 614 can include suggested remote assistance actions “plan alternate route,” “manually plan a path to avoid the obstacle,” and “change lane.””, para. 0113, “Other potential remote assistance actions can include commands to perform specific driving remote assistance actions without taking direct control of the autonomous vehicle such as stopping, slowing, switching lanes, passing an obstacle, reversing, accelerating, taking a specific path”, para. 0050).

Regarding claim 16, Ghorbanian-Matloob further teaches wherein the dialogue includes a task for the human agent (“the remote assistance system can select, at 706, based at least in part on the vehicle data, a subset of remote assistance actions from a predetermined set of remote assistance actions…the remote assistance system can display image data received from the autonomous vehicle, wherein the image data is displayed in response to selecting the subset of remote assistance actions”, para. 0121, “A customized remote assistance UI can be provided to a remote operator, such as through a display or other output device…the remote assistance UI can include one or more remote assistance toolboxes that are customized in response to particular requests from autonomous vehicles for remote assistance. For example, the remote assistance system may select one or more remote assistance actions from a plurality of potential remote assistance actions based on vehicle data from a request for remote assistance and associated with a particular autonomous vehicle”, para. 0019).

Regarding claim 17, Ghorbanian-Matloob further teaches wherein the condition is one of a plurality of conditions (“object classification, obstacle navigation, emergency aid request, route planning assistance request, and vehicle malfunction request”, para. 0099), each of the plurality of conditions having a respective plurality of available predefined dynamic task sequences (“a plurality of remote assistance actions”, para. 0099) that use the multiple agents to resolve the condition (“The action selection system 424 can access the vehicle database 422 to obtain a plurality of remote assistance actions. The action selection system 424 can access vehicle data using information included in the request 442 to identify one or more remote assistance actions based on the vehicle data. The action selection system 424 can select a subset of remote assistance actions based on the vehicle data”, para. 0096, “the action selection system 424 can identify a particular request type based on the vehicle data. A request type can identify the category of assistance that is being requested in the request for remote assistance. Example request types can include, but are not limited to, object classification, obstacle navigation, emergency aid request, route planning assistance request, and vehicle malfunction request. In some examples, a respective request type can be associated with a plurality of remote assistance actions”, para. 0099).
Regarding claim 18, Ghorbanian-Matloob further teaches: 
receiving, by a second processor (“Various means can be configured to perform the methods and processes described herein…These means can include processor(s)”, para. 0132) of an autonomous mobility agent (“autonomous vehicle system 402”, Fig. 4, “remote computing system 190”, Fig. 1) of the multiple agents, a request (“requests 442 for remote assistance”, para. 0093, Fig. 4) for assistance from the AV triggered by the condition; 
generating, by the second processor, a window (“second remote assistance toolbox 616”, Fig. 6A and “first remote assistance toolbox 644”, “second remote assistance toolbox 646”, Fig. 6B) on a display (“user interface 600”, Fig. 6A-6B) for confirmation of the request by the human agent (“the remote assistance system can display, at 708, one or more user interface elements indicative of the subset of remote assistance actions”, para. 0122, “the second remote assistance toolbox 616 includes a question “Is this object a road sign?” and includes the option to select yes or no”, para. 0113, “The remote assistance interface 632 can include a second remote assistance toolbox 646…the first remote assistance toolbox 644 can include a prompt reading “Is the object stopped?” with selectable answers including “Stopped” and “Moving.” The second remote assistance toolbox 646 can include suggested remote assistance actions that are similar to or different from those presented in the first remote assistance toolbox 644…the second remote assistance toolbox 646 can include a prompt “Are the highlighted objects stationary?” and a series of potential responses associated with remote assistance actions such as “stationary, pass left,” “stationary, pass right,” and “moving.””, para. 0118); and 
transmitting, from the autonomous mobility agent, data associated with the condition to the human-autonomy teaming manager for selection of the predefined dynamic task sequence, wherein initiating the dialogue is responsive to the autonomous mobility agent receiving the confirmation of the request by the human agent (see “710” and “712”, Fig. 7 and associated citations in the rejection to claim 14).

Regarding claim 20, Ghorbanian-Matloob further teaches wherein:
generating a representation (“data describing the outcome”, para. 0093), viewable to the human agent, of how the predefined dynamic task sequence is projected to resolve the condition (“action evaluation system 410 can generate task management data 452 for each request for remote assistance. The task management data 452 can include data describing the one or more remote assistance actions selected by an operator in response to the request to remote assistance. The task management data 452 can include data describing the outcome of the remote assistance actions, including a designation indicating whether the remote assistance action was successful”, para. 0093).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghorbanian-Matloob et al. (US 2021/0048814 A1) in view of Jang et al. (US 2010/0312388 A1), hereafter referred to as Jang.
Regarding claim 19, Ghorbanian-Matloob further teaches: 
a library (“vehicle database 422”, Fig. 4), the library storing the plurality of predefined dynamic task sequences (“action evaluation system 410 can generate task management data 452 for each request for remote assistance. The task management data 452 can include data describing the one or more remote assistance actions selected by an operator in response to the request to remote assistance…The task management data 452 can be stored in the vehicle database 422 as vehicle data”, para. 0093).
Ghorbanian-Matloob does not explicitly teach providing, to the human agent, access to the library through a dialogue window. Ghorbanian-Matloob instead teaches “the action selection system 424 can access vehicle data (e.g., from the vehicle database 422 or included in the request for remote assistance itself)” (para. 0098).
However, Jang teaches supervision and control of heterogeneous autonomous operations, comprising: 
providing, to a human agent (“operator 302”, Fig. 3, “Operator 302 may be…a human operator”, para. 0044), access to a library (“database 820”, Fig. 8) through a dialogue window (“operator interface 800”, Fig. 8, “operator interface 308”, Fig. 3), the library storing a plurality of data (“data 818”, Fig. 8) (“With reference now to FIG. 8, an illustration of an operator interface is depicted in accordance with an advantageous embodiment. Operator interface 800 may be an example of one implementation of operator interface 308 in FIG. 3”, para. 0147, “Database manager 812 may be capable of accessing plurality of databases 820 to retrieve data 818. Plurality of database 820 may be an example of one implementation of plurality of databases 304 in FIG. 3”, para. 0152, “an operator using display 802 may access query interface 824 to query database manager 812 for specific information. Database manager 812 may search plurality of databases 820 in order to retrieve data 818 in response to a query by an operator”, para. 0153).
Both Ghorbanian-Matloob and Jang teach providing to a human agent access to data through a dialogue window (see “second remote assistance toolbox 616”, Fig. 6A and “first remote assistance toolbox 644”, “second remote assistance toolbox 646”, Fig. 6B of Ghorbanian-Matloob) for traversing a vehicle transportation network by a vehicle (see “vehicle”, para. 0060 and “The present disclosure relates generally to mission management and, in particular, to an automated system for planning and executing a mission”, para. 0003 of Jang). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ghorbanian-Matloob with the teachings of Jang to allow the “human” (para. 0020) of Ghorbanian-Matloob to access the “vehicle database 422” (Fig. 4) of Ghorbanian-Matloob, as taught by Jang (see citations of Jang above). The motivation for doing so would be to allow the human agent to access “specific information”, as taught by Jang (para. 0153). One would further be motivated to make this combination based on Jang’s teaching that the “the operator may use display 802 to access logging 826” and thus only authorized operators could retrieve and access the database (see para. 0153-0154 of Jang). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         
	/CHRISTIAN CHACE/               Supervisory Patent Examiner, Art Unit 3665